


109 HR 5453 IH: To amend the Internal Revenue Code of 1986 to extend the

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5453
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Shimkus (for
			 himself, Mr. Boucher,
			 Mr. Akin, Mr. Costello, Mrs.
			 Cubin, Mr. Rahall,
			 Mr. Hunter,
			 Mr. Skelton,
			 Mr. English of Pennsylvania, and
			 Mr. Pomeroy) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  excise tax credits for certain liquid fuel derived from coal.
	
	
		1.Extension of excise tax
			 credits for certain liquid fuel derived from coal
			(a)Alternative fuel
			 creditParagraph (4) of section 6426(d) of the Internal Revenue
			 Code of 1986 (relating to termination) is amended by inserting (December
			 31, 2020, in the case of any sale or use involving liquid fuel derived from
			 coal which is described in paragraph (2)(E)) before the period at the
			 end.
			(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(e) of such Code (relating to termination) is amended by
			 inserting (December 31, 2020, in the case of any sale or use involving
			 liquid fuel derived from coal which is described in subsection
			 (d)(2)(E)) before the period at the end.
			(c)Refundability of
			 creditParagraph (5) of section 6427(e) of such Code (relating to
			 termination) is amended—
				(1)by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving liquid fuel derived from coal which is
				described in section 6426(d)(2)(E) sold or used after December 31,
				2020.
						,
				and
				(2)by inserting
			 or (E) after subparagraph (D) in subparagraph
			 (C).
				(d)Effective
			 dateThe amendments made by this section shall apply to any sale
			 or use for any period after September 30, 2006.
			
